[pic]
                         The Supreme Court of Texas
                            Post Office Box 12248
                             Austin, Texas 78711
                          Telephone: (512) 463-1312

                                  FASCIMILE

TO:   OF:   FAX NO.:   PHONE NO.:
Ms. Cathy Wilborn      Clerk, Thirteenth Court of Appeals     361-888-0794

Honorable Carl E. Lewis      Nueces County Court at Law No. 5 361-561-6142

Mr. James A. Pikl      James A. Pikl, P. C.  214-544-7001
Ms.  Linda  J.  Rhodes-Schauer    Schauer and Simank     361-884-2822
Ms. Susan Miller TX Dept. of Protective & Reg Srvs 512-339-5876
Mr. Ernest M. Briones  Nueces County Clerk   361-8880329
Mr. Richard Edric Salisbury  P.O. Box 12548  512-320-0667

FROM: Clerk's Office
DATE: October 24, 2005
PAGES:      (3), including cover page

RE:   Case Number: 05-0838;  IN RE  EDWARD WERNECKE AND MICHELE WERNECKE

COMMENTS:

      If you have any questions, please call.  Thank you.
                                    [pic]
                         The Supreme Court of Texas
                            Post Office Box 12248
                             Austin, Texas 78711
                          Telephone: (512) 463-1312

                                  FASCIMILE

TO:   OF:   FAX NO.:   PHONE NO.:
            713/123-4567     713/999-9999

FROM: Clerk's Office
DATE: October 24, 2005
PAGES:      (1), including cover page

RE:   Case Number: ;   v.

COMMENTS:

      If you have any questions, please call.  Thank you.